           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

NUTRIEN AG SOLUTIONS, INC.                                    PLAINTIFF

v.                        No. 4:19-cv-529-DPM

RATTON FARMS, LLC and
CLIFF RATTON, JR.                                         DEFENDANTS

                                  ORDER

     More than ninety days have passed since Nutrien filed this case
and the Clerk issued summons. No defendant has appeared. Unless
Nutrien requests some other action by 8 November 2019, the Court will
dismiss for lack of service.   FED. R. Crv.   P. 4(m).
     So Ordered.


                                    D.P. Marshall Jr.
                                    United States District Judge
